UNITED STATES of America, Plaintiff-Appellee,

                                                       v.

                              Steven Lawrence RILEY, Defendant-Appellant.

                                                 No. 99-2426

                                          Non-Argument Calendar.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                               March 16, 2000.

Appeal from the United States District Court for the Middle District of Florida.(No. 98-00288-CR-T-26E),
Richard A. Lazzara, Judge.

Before TJOFLAT, COX and BARKETT, Circuit Judges.

          PER CURIAM:

          Steven Lawrence Riley appeals his convictions and sentences for conspiracy to commit armed bank

robbery, in violation of 18 U.S.C. § 371, armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d),

and using and carrying a firearm during the commission of a crime of violence, in violation of 18 U.S.C. §

924(c).

          First, Riley argues that his conviction should be reversed because the district court allowed a

coconspirator to testify in exchange for a lighter sentence in violation of the federal bribery statute. This

argument, however, is foreclosed by our decision in United States v. Lowery, 166 F.3d 1119 (11th Cir.1999).

          Riley's second argument is that he is entitled to a new trial because the Government presented

perjured testimony. Following Riley's conviction, but before his sentencing, the Government submitted a

letter to the district court explaining that a coconspirator who testified against Riley may not have told the

truth about another coconspirator's participation in one of the robberies. Based on this new evidence, Riley

filed a motion for a new trial. We review the district court's denial of this motion for abuse of discretion. See

United States v. Garcia, 13 F.3d 1464, 1472 (11th Cir.1994).
        Riley argues that the fact that the coconspirator committed perjury undermines the jury's verdict such

that a new trial would probably produce a different result. The Government responds that the discovery of

the witness's perjury is merely impeaching evidence on a collateral issue and insufficient to warrant a new

trial. We conclude that Riley has not shown that the district court abused its discretion in denying a new trial

under these circumstances.

         Next, Riley argues that the district court erred by refusing to produce an imprisoned coconspirator

to testify for the defense and by refusing to admit evidence regarding the mandatory minimum sentences for

firearm possession, the putative-witness coconspirator's criminal record, and the plea agreements of Riley's

coconspirators. We review these rulings for abuse of discretion, see United States v. Wright, 63 F.3d 1067

(11th Cir.1995) and United States v. Walker, 59 F.3d 1196, 1197 (11th Cir.1995), and conclude that Riley

has failed to establish any such abuse.

         Finally, Riley argues that the district court erred by imposing an enhanced penalty under 18 U.S.C.

§ 924(c)(1) based on its finding, at sentencing, that Riley carried a semiautomatic assault weapon. We review

the district court's interpretation of the statute de novo. See United States v. McArthur, 108 F.3d 1350, 1353

(11th Cir.1997). Riley argues that the type of firearm being carried is an element of the offense which must

be established beyond a reasonable doubt at trial, and is not merely a sentencing consideration. Riley

contends that Jones v. United States, 526 U.S. 227, 119 S.Ct. 1215, 143 L.Ed.2d 311 (1999) calls into

question our holding in United States v. Alborola-Rodriguez, 153 F.3d 1269 (11th Cir.1998) (concluding that

under § 924(c)(1) the type of firearm is a valid sentencing factor, not an element of the offense). The

Government responds that Jones does not affect Alborola-Rodriguez because § 924(c)(1) reflects Congress's

clear intent to treat the type of firearm being carried as a sentencing factor.

         Our understanding of Jones concurs with the Government's. We have interpreted Jones to instruct

that when a court finds a statute and its legislative history unclear, the court should resolve the doubt in favor

of the defendant and consider any factor that increases the maximum penalty for the offense to be an element



                                                        2
of the offense. See United States v. Hester, 199 F.3d 1287, 1291-92 (11th Cir.2000). Pre-Jones, we

concluded, based on the Fifth Circuit's analysis of the structure and legislative history of § 924(c)(1), that the

type of firearm being carried was a sentencing factor, not an element of the offense. See Alborola-Rodriguez,

153 F.3d at 1272, citing United States v. Branch, 91 F.3d 699, 740 (5th Cir.1996). Moreover, § 924(c)(1)

has been amended since Alborola-Rodriguez, and the amended version of the statute has made it even clearer

that the type of firearm being carried is a sentencing factor and not an element of the offense. Jones does not

alter our interpretation of § 924(c)(1). Accord United States v. Eads, 191 F.3d 1206 (10th Cir.1999), petition

for cert. filed, --- U.S. ----, --- S.Ct. ---- (Nov. 1, 1999) (No. 99-6907); United States v. Baldwin, 186 F.3d

99 (2d Cir.1999), cert. denied, Baldwin v. United States, --- U.S. ----, 120 S.Ct. 558, 145 L.Ed.2d 433 (1999);

United States v. Castillo, 179 F.3d 321 (5th Cir.1999), cert. granted, Castillo v. United States, --- U.S. ----,

120 S.Ct. 865, 145 L.Ed.2d 725 (2000).

        AFFIRMED.




                                                        3